 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
     LaToya Diamond,                )     8:19-cv-02367-JVS-ADS
10                                  )
                                    )     ORDER OF DISMISSAL UPON
11               Plaintiff,         )
                                    )     SETTLEMENT OF CASE
12         v.                       )
                                    )
13                                  )
     Target Corporation et al,      )
14                                  )
                 Defendant(s).      )
15                                  )
     ______________________________ )
16
17
           The Court having been advised by the counsel for the parties that the above-
18
     entitled action has been settled,
19
            IT IS ORDERED that this action be and is hereby dismissed in its entirety
20
     without prejudice to the right, upon good cause being shown within 150 days, to
21
     reopen the action if settlement is not consummated.
22
23
     DATED: January 31, 2020                     ___________________________
24
                                                    James V. Selna
25                                               United States District Judge
26
27
28
